IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40359
                        Conference Calendar



KENNETH G. THOMPSON, JR.,

                                            Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; ET AL.,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. G-93-CV-63
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth G. Thompson, Jr., Texas state prisoner #428236,

appeals from the district court’s dismissal of his civil rights

suit as frivolous pursuant to 28 U.S.C. § 1915(e).     He argues

that the defendants denied him access to the courts and

retaliated against him for his prison litigation activities and

that the district court abused its discretion by refusing to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-40359
                               -2-

exercise its supplemental jurisdiction over his state law claims.



We have reviewed the record and find no reversible error.

Accordingly, the judgment is AFFIRMED for essentially the reasons

stated and accepted by the district court.   See Thompson v.

Collins, No. G-93-63 (S.D. Tex. May 27, 1997).

     AFFIRMED.